In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00203-CR



            LUTHER JAY STOWE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
              Trial Court No. CR-00479




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Luther Jay Stowe, appellant, has filed a motion to dismiss his appeal. The motion was

signed by both Stowe and his counsel in compliance with the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice



Date Submitted:      February 19, 2014
Date Decided:        February 20, 2014

Do Not Publish




                                                 2